OFFICE     OF TNE     ATTORNEY          GENERAL       OF TEXAS
                                             AUSTIN




Etonorabls Bred Stookdele
Dfatrirrt  Attorney
39th fudiolel   Distrlot
Asptmaont , Texas

Dear Mr.           Stookdalrr'      .




                                                                         rn48 rithin         th4
                                                                         lting   the        unlaw-


                                                                        z-0011this     depart-



                                                               preparing in-
                                                            a statute prohfblt-

                                               II psrforms      euoh    servioe       Sor    a
                                               mentlonsd       bslor,    your question
                                              rrim4tirs.

                                             the Penal Code, Vsrnon’o                Codifioa-


                    Vor      the purpose      of   thlr    Aot,~the     praatioa
             Or   law   iB   deflaed    44   rOiiOW48

                    Vhoevar   * + * for a oonalderatlon,    re!jard
             or peouniaxy              preaent or antloipated,
                                 benefit,
             dfreot  or indirect,   advises or oounaela another
             aa to seoular    law, or draws a paper, dooumsnt or
             laatruaeat   arr40ting  or relating  to ssoular rtghtr,
             + * * 1s >raotlolng    law.”



YO   r^...
Honorable          Fred Stookdale     - pa&e 2


                   Saoh activity   of a layman, therefore,        ia in
rlolation          0r the praotioe   0r law sot.

          Our opinion  would be the              sam   whether    the   lay-
may be an eooountant  or not.
            ..
                                            Very truly    yours
                 a ::.z   3,   1943
                                        ATTORWEY
                                               CEN-EZIAL
                                                       OP TEXAS



                                                          %&
                                                           Aseiatant

OS-m